Citation Nr: 9916664	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant had active service from June 1966 to May 1969.

This matter most recently came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to non-service-connected pension. 


REMAND

A review of the record also reflects that the appellant, as 
part of both his original claim for benefits (VA Form 21-526, 
Veteran's Application for Compensation or Pension, dated in 
September 1991), as well as part of a VA Form 21-527, Income-
Net Worth and Employment Statement (signed and dated in March 
1992), indicated that he had last worked in August 1990.  
However, it is noted that the veteran informed a VA examining 
physician in October 1996 that he had worked in the air 
conditioning and heating business for the past two years.  He 
also noted that, before then, he had performed various jobs.  

Additionally, it is noted that as indicated as part of the 
report of the above-mentioned October 1996 VA examination, 
the examiner indicated that the appellant had an abnormal EKG 
[electrocardiogram] test suggestive of inferior MI 
[myocardial infarction].  However, the physician noted that, 
as in this instance, abnormal EKG's can be normal, a stress 
test was probably necessary to evaluate the abnormal EKG and 
the etiology of chest pain.  A review of the record does not 
show either the report of this recommended stress test, or 
indicates whether it was in fact performed.  The 
cardiovascular examination was part of a general medical 
evaluation.  The Board believes that an examination by a 
specialist is warranted. 

The RO has obtained the medical records pertaining to a claim 
filed by the veteran with the Social Security Administration.  
In a statement dated in April 1999, the veteran indicated 
that SSA had awarded benefits.  The decision by SSA is not of 
record.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant should be asked to 
identify the names and complete addresses 
of all VA and private medical providers 
who have provided treatment since October 
1996.  After securing any necessary 
release(s), the RO should obtain records 
of any treatment identified by the 
appellant not already of record.  The RO 
should also request the appellant to 
identify all disabilities on which his 
claim for pension is based. 

2.  The appellant should also be 
requested to supply VA with a detailed 
occupational history since 1993.  He 
should also be asked, concerning each 
listed period of employment, if any, the 
number of hours worked per week.  He 
should be requested to furnish a copy of 
the SSA decision awarding disability 
benefits.  The appellant should be 
informed that he has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

3.  The RO should request the VA medical 
facilities located in Dublin and Augusta, 
Georgia to furnish any additional medical 
records pertaining to treatment received 
by the appellant since 1992 (Dublin) and 
1995 (Augusta). 

4.  The RO should also seek to ascertain 
whether the appellant was afforded a 
stress test subsequent to his October 
1996 VA examination, and, if so, should 
seek to associate the report of the 
examination in the appellant's claims 
folder.  

4. The appellant should be afforded a VA 
examination by a cardiac specialist to 
determine the nature and severity of any 
heart disease.  In addition to an EKG, 
all indicated tests and studies should 
also be conducted and all clinical 
findings reported in detail.  The claims 
folder and a copy of this Remand should 
be furnished to the examiner in 
conjunction with the examination.  It is 
requested that the examiner obtain a 
detailed medical and occupational 
history.  The examiner should indicate 
the degree of industrial impairment 
caused by any heart disease diagnosed.

6.  The RO is requested to ensure that 
all physical and mental disabilities on 
which the veteran indicates his claim is 
based have been properly evaluated.  
After the action requested above has been 
completed to the extent possible, and 
following any additional development of 
the record deemed necessary by the RO, 
the RO should re-adjudicate the issue of 
entitlement to a nonservice-connected 
pension benefits, to include 
consideration of 38 C.F.R. §§ 
3.321(b)(2), 4.16, 4.17 (1998) and the 
"average person" and "unemployability" 
standards under 38 U.S.C.A. § 1502(a)(1) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17 (1998), and ensuring 
that all relevant VA regulations, both 
old and new, are utilized as appropriate.  
The RO should then consider the 
appellant's claim under.

If the decision remains adverse to the appellant, he and his 
representative should be furnished a Supplemental Statement 
of the Case, which includes all pertinent rating criteria and 
the criteria of the "average person" and "unemployability" 
standards.  The appellant should be provided the specified 
time within which to respond thereto.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



